El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Se nos pide la desestimación de esta apelación porque no habiendo sido presentada en la corte inferior la exposi-ción del caso dentro de los cinco días siguientes a la inter-posición del recurso, la transcripción de la apelación ha sido-presentada en. este tribunal después de los treinta días si-guientes a la apelación. Para llegar a esta conclusión alega el apelante que de acuerdo con el artículo 13 de la ley de-desahucio (comp. see. 1639) el apelante debió presentar su exposición del caso en la corte inferior dentro del término-de cinco días contados desde la fecha de la presentación del escrito de apelación.
Esta apelación ha sido establecida en un juicio de desa-hucio cuyo procedimiento es rápido y especial hasta que la. apelación se interpone y se constituye fianza o se consigna. *837el precio adecuado, según los casos, pues de ahí en adelante la apelación se tramita de acuerdo con el Código de Enjui-ciamiento Civil, según dispone el articuló 14 de. dicha ley especial, aunque entendiéndose que tales apelaciones debe-rán tramitarse con toda preferencia; y si bien es cierto que su artículo 13 dispone que interpuesta en forma la apela-ción, los secretarios de las cortes y los taquígrafos en su caso, practicarán las diligencias que les incumbieren dentro del preciso término de cinco días, contados desde la fecha de la presentación del escrito de apelación, tal precepto se .refiere únicamente a dichos funcionarios y no impone a los apelantes el deber de presentar la exposición del caso para su apelación dentro de dichos cinco días, por lo que exis-tiendo en esta apelación una exposición del caso el término para presentar en este tribunal la transcripción de la ape-lación ha de contarse desde que la misma fué aprobada y no desde que la apelación fué interpuesta, por lo que no procede desestimarla por el motivo expresado.
También se alega para la desestimación que el apelante solicitó prórroga para presentar la exposición del caso des-pués de los cinco días siguientes a su apelación y que la corte inferior se la concedió indefinida.
Como la exposición del caso no tenía que ser presentada dentro de los cinco días siguientes a la apelación sino den-tro de diez días, de acuerdo con el Código de Enjuiciamiento Civil, la corte inferior estaba facultada para conceder la prórroga que se le pidió a los seis días de interpuesta la apelación; y no fué concedida indefinidamente, como se alega, pues la solicitud se hizo por diez días contados desde que venciera, el término legal, y como la prórroga fué conce-dida con vista de esa petición, los diez días de prórroga vencían a los diez días de expirado el término que por la ley tenía el apelante para presentar su exposición del caso, por lo que no fué indefinida.

La moción de desestimación debe ser negada.